     Case 2:19-cv-00068-KJM-CKD Document 11 Filed 03/28/19 Page 1 of 12
 1    JEFFERY C. LONG, State Bar # 226618
      SHAWN C. LOORZ, State Bar # 250985
 2    LEVANGIE LAW GROUP
      2021 N Street
 3    Sacramento, CA 95811
      Tel: (916) 443-4849
 4    Fax: (916) 443-4855
      Email: Jeffery.long@llg-law.com
 5
      Attorneys for Defendant
 6    PLACER ARC
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    KIMIKO P, a conserved adult; by and through        CASE NO. 2:19-cv-00068-KJM-CKD
      her conservators MARIKO PESHON
12    MCGARRY, RANDOLF PESHON and                        NOTICE OF MOTION AND MOTION
      TERESA PESHON,                                     TO DISMISS PLAINTIFF’S
13                                                       COMPLAINT PURSUANT TO RULE
                               Plaintiffs,               12(b)(6); MEMORANDUM OF POINTS
14    v.                                                 AND AUTHORITIES IN SUPPORT
                                                         THEREOF
15    ALTA CALIFORNIA REGIONAL CENTER,
      ON MY OWN INDEPENDENT LIVING                       Date         :   April 26, 2019
16    SERVICES, INC. and PLACER ARC,                     Time         :   10:00 a.m.
                                                         Courtroom    :   3, 15th Fl.
17                             Defendants.               Judge        :   Kimberly J. Mueller
18                                                       Complaint Filed: 1/1/19
                                                         Trial Date: Not Assigned
19
20    TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD HEREIN:
21           PLEASE TAKE NOTICE that on April 26, 2019, at 10:00 a.m. in Courtroom 3 of the
22    above-entitled Court located at 501 I Street, Sacramento, California, Defendant PLACER ARC
23    will and hereby does move to dismiss Plaintiffs’ Fourth claim for relief, charging retaliation
24    under §504 of the Rehabilitation Act of 1973, Plaintiffs’ Fifth Cause of Action charging
25    retaliation under Title II of the Americans with Disabilities Act and Plaintiffs’ demand for
26    punitive damages, as contained in Paragraph 77 of Plaintiffs’ Third Cause of Action charging
27    negligent supervision.
28    ///

                                                     1
                                              MOTION TO DISMISS
     Case 2:19-cv-00068-KJM-CKD Document 11 Filed 03/28/19 Page 2 of 12
 1           Defendant PLACER ARC’s Motion to Dismiss is made pursuant to Rule 12(b)(6) of the
 2    Federal Rules of Civil Procedure. Defendant’s Motion to Dismiss is based on this Notice of
 3    Motion, the accompanying Memorandum of Points and Authorities, the pleadings on file in this
 4    matter and upon any oral argument that the Court may allow.
 5    DATED: March 28, 2019                      LEVANGIE LAW GROUP
 6

 7                                               By:
                                                       JEFFERY C. LONG
 8                                                     Attorneys for Defendant
                                                       PLACER ARC
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                    2
                                             MOTION TO DISMISS
     Case 2:19-cv-00068-KJM-CKD Document 11 Filed 03/28/19 Page 3 of 12
 1    JEFFERY C. LONG, State Bar # 226618
      SHAWN C. LOORZ, State Bar # 250985
 2    LEVANGIE LAW GROUP
      2021 N Street
 3    Sacramento, CA 95811
      Tel: (916) 443-4849
 4    Fax: (916) 443-4855
      Email: Jeffery.long@llg-law.com
 5
      Attorneys for Defendant
 6    PLACER ARC
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    KIMIKO P, a conserved adult; by and through          CASE NO. 2:19-cv-00068-KJM-CKD
      her conservators MARIKO PESHON
12    MCGARRY, RANDOLF PESHON and                          MEMORANDUM OF POINTS AND
      TERESA PESHON,                                       AUTHORITIES IN SUPPORT OF
13                                                         MOTION TO DISMISS
                             Plaintiffs,
14    v.                                                   Date           : April 26, 2019
                                                           Time           : 10:00 a.m.
15    ALTA CALIFORNIA REGIONAL CENTER,                     Courtroom      : 3, 15th Fl.
      ON MY OWN INDEPENDENT LIVING
16    SERVICES, INC. and PLACER ARC,                       Complaint Filed: 1/1/19
                                                           Trial Date: Not Assigned
17                           Defendants.
18

19           Pursuant to Rule 12 (b)(6) of the Federal Rules of Civil Procedure, Defendant PLACER
20    ARC submits the following Motion to Dismiss the fourth cause of action of Plaintiff’s complaint
21    charging violation of Section 504 of the Rehabilitation Act and the fifth cause of action of
22    Plaintiff’s complaint charging violation of Title II of The Americans With Disabilities Act.
23    Defendant PLACER ARC further moves to dismiss Plaintiff’s request for punitive damages,
24    which is based on negligent supervision and which is not part of Plaintiff’s prayer for relief.
25                                         I. STATEMENT OF FACTS

26           Plaintiff KIMIKO P. is a mentally disabled adult. (Plaintiff’s Complaint, ¶ 4) During the

27    period 2015-November 2017, Plaintiff attended the adult day program at PLACER ARC.

28    (Plaintiff’s Complaint, ¶ 27, 43-44) PLACER ARC is a non-profit private entity that operates an


                                                       1
                                               MOTION TO DISMISS
     Case 2:19-cv-00068-KJM-CKD Document 11 Filed 03/28/19 Page 4 of 12
 1    adult day care program. PLACER ARC is not a public entity. (Plaintiff’s Complaint, ¶8) As
 2    Plaintiff’s complaint further alleges, “Lanterman Act eligible adults attend the Placer ARC
 3    program to increase vocational training, daily living practices, health and fitness, cognitive
 4    growth and other aspects of independent living.” (Plaintiff’s Complaint, ¶8)
 5           Plaintiff’s complaint against PLACER ARC charges negligent supervision, retaliation
 6    under Section 504 of the Rehabilitation Act of 1973 and Retaliation under Title II of the
 7    Americans With Disabilities Act. Plaintiff appears to seek punitive damages in the body of her
 8    complaint against PLACER ARC (Plaintiff’s Complaint, ¶ 77), but her prayer for relief lacks a
 9    demand for punitive damages as well as any sufficient facts to support a claim for punitive
10    damages.
11           Plaintiff cannot state any viable claim against PLACER ARC under the Americans With
12    Disabilities Act because PLACER ARC is not a public entity to whom Title II of the act applies.
13    Although Plaintiff bases her claim charging PLACER ARC’s violation of the §504 of the
14    Rehabilitation Act of 1973 upon its conclusory allegations that PLACER ARC is a so called
15    “direct recipient” of federal funds, such a conclusion is not buttressed by any actual facts. The
16    fact that PLACER ARC receives funding in association with the Lanterman Act; a California law
17    pertaining to the placement of individuals with disabilities, does not compel the conclusory
18    assertion that PLACER ARC was a direct recipient of federal funds. As discussed more fully
19    below, PLACER ARC’s motion to dismiss should be granted
20                                      II. LEGAL ARGUMENT
21           A.      STANDARD OF REVIEW
22           A motion to dismiss should be granted under Rule 12(b)(6) if the complaint does not
23    allege facts sufficient to “raise a right to relief above a speculative level…” Bell Atl. Corp. v.
24    Twombly, 550 U.S. 544, 555 (2007). This requires more than “[t]hreadbare recitals of elements
25    of a cause of action, supported by mere conclusory statements…” Ashcroft v. Iqbal, 129 S. Ct.
26    1937, 1949 (2009). Rather, “the complaint must contain sufficient factual matter, accepted as
27    true, to state a claim to relief that is plausible on its face.” (Id.) (internal quotation marks
28

                                                      2
                                              MOTION TO DISMISS
     Case 2:19-cv-00068-KJM-CKD Document 11 Filed 03/28/19 Page 5 of 12
 1    omitted). “A claim has facial plausibility when the factual content allows the court to draw the
 2    reasonable inference that the defendant is liable for the misconduct alleged.” (Id.).
 3           In deciding a motion to dismiss under Rule 12(b)(6), a court must accept all factual
 4    allegations in the complaint as true and view them in light most favorable to the plaintiff. Fayer
 5    v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011). This “assumption of truth” is “inapplicable to
 6    legal conclusions.” (Iqbal, 129 S. Ct. at 1949.) Plaintiffs’ allegations do not come close to
 7    meeting the Iqbal standard; rather the federal claims insufficiently allege retaliation and are
 8    entirely lacking in factual support
 9           B.      DEFENDANT PLACER ARC’ MOTION TO DISMISS PLAINTIFF’S
                     FOURTH CAUSE OF ACTION CHARGING RETALIATION UNDER
10                   SECTION 504 OF THE REHABILITATION ACT SHOULD BE
                     GRANTED
11

12           In order to state a claim under Section 504 of the Rehabilitation Act, the plaintiff must
13    show that he or she: (1) is a handicapped person under the Act; (2) is otherwise qualified; (3) the
14    relevant program receives federal financial assistance; and (4) the defendants impermissibly
15    discriminated against him or her on the basis of the handicap. Drawsand v. F.F. Props., L.L.P.,
16    866 F. Supp. 2d 1110 (N.D. Cal. 2011)
17           In this case, Plaintiff asserts, in vague and conclusory fashion, that “Defendants are direct
18    recipients of federal financial assistance” (Plaintiff’s Complaint, ¶ 79). Significantly, however,
19    Plaintiff does not specifically identify PLACER ARC as a recipient of federal funding or provide
20    any facts pertaining to the details of the alleged federal funding. Plaintiff alleges that PLACER
21    ARC received funding under the Lanterman Act. The fact that PLACER ARC received funding
22    under the Lanterman Act, a state statute, fails to demonstrate (and in fact contradicts) that it is a
23    so-called “direct recipient of federal funding” sufficient to establish liability under the
24    Rehabilitation Act.   Because there are no facts sufficient to support Plaintiff’s bald allegation
25    that PLACER ARC is a direct recipient of Federal funding, Defendant’s motion to dismiss
26    should be granted.
27    ///
28    ///

                                                       3
                                               MOTION TO DISMISS
     Case 2:19-cv-00068-KJM-CKD Document 11 Filed 03/28/19 Page 6 of 12
 1            C.     DEFENDANT PLACER ARC’ MOTION TO DISMISS PLAINTIFF’S
                     FOURTH CAUSE OF ACTION CHARGING RETALIATION UNDER
 2                   THE AMERICANS WITH DISABILITIES ACT SHOULD BE GRANTED
 3            The ADA prohibits discrimination in three areas: employment ("Title I"); public services
 4    ("Title II"); and public accommodations ("Title III"). See Van Hulle v. Pacific Telesis Corp., 124
 5    F.Supp.2d 642, 644 (N.D. Cal. 2000); Stern v. California State Archives (E.D.Cal. 1997) 982
 6    F.Supp. 690, 692-693. As Plaintiff’s complaint admits, PLACER ARC is not a public entity,
 7    (See Plaintiff’s Complaint, ¶8: “Placer ARC is a private entity not subject to State Sovereign
 8    Immunity Claims.”) Hence, Plaintiff’s reliance on Title II of the ADA is inapplicable. In short,
 9    the ADA’s anti-retaliation provision does not apply to defendants who are neither employers nor
10    public entities. Van Hulle v. Pacific Telesis Corp., 124 F.Supp.2d 642, 644 (N.D. Cal. 2000)
11            Nor can Plaintiff allege that PLACER ARC retaliated against Plaintiff as a place of
12    “public accommodation”. In Van Hulle v. Pacific Telesis Corp., 124 F.Supp.2d 642, 644 (N.D.
13    Cal. 2000) the plaintiff sued both his employer and health insurer for violation of the Americans
14    with Disabilities Act, alleging that his insurer Cigna, and his employer, Pacific Telesis, each
15    retaliated against him under the ADA. Plaintiff alleged that his employer retaliated in response
16    to his filing a charge of discrimination against them with the Equal Employment Opportunity
17    Commission ("EEOC"). He contended that the insurer discriminated based on the failure to
18    modify policies and procedures by a place of public accommodation in violation of 42 U.S.C. §
19    12182 ("Title III" or "Subchapter III"); and retaliated in violation of 42 U.S.C. § 1220.
20    The court, relying on Weyer v. Twentieth Century Fox Film Corp., 198 F.3d 1104 (9th Cir. 2000)
21    held that there was no viable ADA retaliation claim against either the employer or Cigna. With
22    respect to Cigna, the court concluded that no ADA claim existed in that for there to be
23    discrimination in connection with goods or service offered by a “place of public accommodation"
24    requires a "connection between the good or service complained of and an actual physical place."
25    Id. at 644.
26            In the instant case, Plaintiff is not complaining about discrimination or retaliation at
27    PLACER ARC’s business premises in connection with the nature of the goods or service
28    provided. Rather, the gravamen of Plaintiff’s claim is that Plaintiff was removed from the

                                                      4
                                              MOTION TO DISMISS
     Case 2:19-cv-00068-KJM-CKD Document 11 Filed 03/28/19 Page 7 of 12
 1    program in retaliation for Plaintiff’s complaints against the PLACER ARC program. Because
 2    Plaintiff’s fifth cause of action charging retaliation has nothing to do with any of the three areas
 3    specifically addressed by the ADA, and certainly does not relate to public services under Title II
 4    as alleged in the complaint, Plaintiff’s ADA claim fails as a matter of law.
 5           D.      THE COURT SHOULD DISMISS PLAINTIFFS’ CLAIM FOR PUNITIVE
                     DAMAGES SINCE PLAINTIFFS’ DEMAND FOR PUNITIVE DAMAGES
 6                   IS IMPROPERLY PLEAD AND NOT SUPPORTED BY ANY FACTS
 7                   1. Plaintiff’s Complaint is Based on Negligence Only, and Does not Allege
                        Either Malice or Misfeasance
 8

 9           Plaintiff KIMIKO P., in her cause of action charging negligent supervision unavailingly

10    alleges entitlement to punitive damages based on a boilerplate allegation of purported “willful

11    and conscious disregard of Plaintiff’s right to be safe”. (Plaintiff’s Complaint, ¶77) Plaintiff

12    vaguely asserts that PLACER ARC failed to keep Plaintiff safe. Because Plaintiff’s Complaint is

13    devoid of facts demonstrating any entitlement to punitive damages against PLACER ARC,

14    PLACER ARC’s Motion to Dismiss and/or strike the punitive damage allegations should be

15    granted.

16           The law does not favor punitive damages. Punitive damages should be allowed only in

17    the clearest of cases. Henderson v. Security Nat. Bank (1977) 72 Cal.App.3d. 764. In order to

18    withstand legal scrutiny, a complaint seeking punitive damages must allege specific facts that

19    manifest an evil motive on the part of the Defendant who injured the Plaintiff. In order words,

20    the malice central to an award of exemplary damages requires an evil motive or intent; it denotes

21    ill-will on the part of the Defendant, which is designed to do harm for the mere satisfaction of

22    doing it. Henderson, supra at pp.771-772.

23           Under California law, a plaintiff seeking punitive damages must prove "that the defendant

24    has been guilty of oppression, fraud, or malice." Cal. Civ. Code § 3294; see also Food Pro

25    Internat'l Inc. v. Farmers Ins. Exch., 169 Cal. App. 4th 976, 994, (2008) (stating that, to award

26    punitive damages, a court must find that "the defendant's acts are reprehensible, fraudulent or in

27    blatant violation of law or policy").

28    ///


                                                       5
                                               MOTION TO DISMISS
     Case 2:19-cv-00068-KJM-CKD Document 11 Filed 03/28/19 Page 8 of 12
 1           A claim for punitive damages cannot be plead generally. Rather, allegations that a
 2    particular defendant acted with “oppression, fraud, or malice” toward plaintiff alleges merely a
 3    legal conclusion.   Absent specific factual allegations, that a defendant acts oppressively,
 4    fraudulently, or maliciously toward the plaintiff, the complaint, under California law, is subject
 5    to a motion to strike the punitive damage claims. Brousseau v. Jarrett (1977) 73Cal.App.3d.
 6    864; Faulkner v. Cal Toll Bridge Authority (1953) 40 Cal.2d. 317, 329.
 7           Courts uniformly recognize that proof of negligence, even gross negligence or
 8    recklessness is insufficient to warrant an award of punitive damages. Smith v. Superior Court
 9    (1992) 10 Cal.App.4th 1033, 1041; Flyer’s Body Shop Profit Sharing Plan v. Ticor Title Ins. Co,
10    (1986) 185 Cal.App.3d. 1149; Brousseau v. Jarrett (1977) 73 Cal.App.3d 864, 872; G.D. Searle
11    & Co. v. Superior Court (1975) 49 Cal.App.3d 22.
12           In New v. Consolidated Rock Products Co. (1985) 171 Cal.App.3d 681, the court noted
13    that willful or wanton misconduct is interchangeable with the charging allegation of reckless
14    disregard. Further, a conclusory statement that a defendant acted willfully or recklessly is
15    insufficient. Nazar v. Rodeffer (1986) 184 Cal.3d 546, 553. Detailed pleading of the specific
16    wrongful acts is required to establish the factual basis to support a claim for punitive damages.
17    Emery v. Emery (1955) 45 Cal.2d 421, 424.
18           Notably, in G.D. Searle & Co v. Superior Court, supra, 1149 Cal.App.3d. 22, allegations
19    that a defendant drug manufacturer knew that its product was a type that could cause injury and
20    put it on the market, notwithstanding this knowledge, was held insufficient such that the
21    Appellate Court issued a preemptory writ directing the Superior Court to sustain a demurrer, in
22    part, because of conclusory allegations relating to punitive damages:
23                   Notwithstanding the relaxed pleading criteria, certain tortious
                     injuries demand firm allegations. . . when the plaintiff alleges an
24                   intentional wrong, a prayer for exemplary damage be supported by
                     proving that the wrong was committed willfully with the design to
25                   injure. (Citation omitted). When non-deliberate injury is charged,
                     allegations of the Defendant’s conduct was wrongful, willful,
26                   wanton, reckless or unlawful do not support a claim for exemplary
                     damages; such allegations do not charge malice. (Citation
27                   omitted). When a Defendant must produce evidence in the defense
28    ///

                                                      6
                                              MOTION TO DISMISS
     Case 2:19-cv-00068-KJM-CKD Document 11 Filed 03/28/19 Page 9 of 12
 1                   of an exemplary damage claim, fairness demands that he receive
                     adequate notice of the kind of conduct charged against him.
 2

 3    Id. at 29.
 4            In Flyer’s Body Shop Profit Sharing Plan v. Ticor Title Ins. Co., supra 185 Cal.App.3d.
 5    49, the defendant title insurance company breached its duty as an escrow holder to the plaintiff
 6    by disbursing investment funds to an unauthorized borrower.            Plaintiff asserted claims for
 7    conversion, negligence and breach of fiduciary duty against the Title Insurance Company. The
 8    Court of Appeal reversed the award of punitive damages, having held that the Title Company’s
 9    conduct was not sufficiently outrageous.
10                   Punitive damages are appropriate if the defendant’s acts are
                     reprehensible, fraudulent or in blatant violation of the law or
11                   policy. The mere carelessness or ignorance of the defendant does
                     not justify the imposition of punitive damages. Unhappily, as a
12                   society, we must tolerate without added retribution, these all too
                     common lapses in ourselves. Punitive damages are proper only
13                   when the tortious conduct rises to levels of extreme indifference to
                     the Plaintiff’s rights, a level which decent citizens should not have
14                   to tolerate. The jury’s decision to avoid punitive damages is
                     entitled to great weight, but we must review the entire record to see
15                   if there is substantial evidence from which the jury could conclude
                     that the acts of defendants reached the level of outrage and
16                   reprehensibility to justify the award. (Citation omitted).
17    Id. at 1153.
18            As the court in Delaney v. Baker (1999) 20 Cal.4th 23 emphasized, the enhanced remedies
19    available under Welfare & Institutions Code section 15657 are not available where the
20    defendants conduct is merely negligent.        Indeed, the enhanced remedies require extremely
21    egregious conduct.     Gross negligence is insufficient.       Id.   In the present case, plaintiff’s
22    complaint alleges nothing more than ordinary negligence, at the very worst. By failing to include
23    an actual prayer for punitive damages in their complaint, plaintiffs tacitly acknowledge that the
24    facts do not warrant the imposition of punitive damages
25                   2. Plaintiff has Not, and Cannot Allege Ratification of Misconduct by a
                        Managing Agent
26

27            Punitive damages cannot be awarded for wrongful acts committed by a business unless
28 there is evidence that the entity authorized or ratified another person’s wrongful conduct or knew

                                                        7
                                                 MOTION TO DISMISS
     Case 2:19-cv-00068-KJM-CKD Document 11 Filed 03/28/19 Page 10 of 12
 1 in advance that an employee/individual was likely to commit such acts and employed or engaged

 2 him or her with conscious disregard of the rights or safety of others. Roby v. McKesson Corp.

 3 (2009) 47 Cal.App.4th 686, 714. In fact, if the defendant is a business entity, like PLACER ARC

 4 is in the instant case, it must be shown that the authorization, ratification, advance knowledge or

 5 malice was on the part of an officer, director, partner or managing agent of the corporation. (Civil

 6 Code § 3294(b)). See, Ebaugh v. Rabkin (1972) 22 Cal.App.3d 891. Significantly, facts must be

 7 pled specifically and not generally in order to establish authorization or ratification. Grieves v.

 8 Superior Court (1984) 157 Cal.App.3d 159.

 9           Curiously, Plaintiff’s Complaint is devoid of any description as to how and when
10    PLACER ARC purportedly learned of the alleged assault upon Plaintiff. Nor are there any facts
11    alleged describing how or when or by whom - PLACER ARC purportedly ratified the alleged
12    wrongful conduct.
13           The gravaman of Plaintiffs’ demand for punitive damage in this case emanates from
14    alleged molestation by third parties whom Plaintiff purportedly met online. However, PLACER
15    ARC cannot be held liable for the sexual torts of unknown third parties. See, Farmers Ins.
16    Group v. County of Santa Clara (1995) 11 Cal.4th 992. Moreover, as noted above, Plaintiff has
17    not alleged ratification or advance knowledge by any managing agent of the corporation. See
18    Civil Code §3294(b).     Because Plaintiff improperly seeks punitive damages flowing from
19    activities not attributable to PLACER ARC, Plaintiffs’ Complaint does not even come close to
20    approaching the threshold necessary for the imposition of punitive damages. Brousseau v.
21    Jarrett, supra 73 Cal.App.3d. 864.
22           Hence, Defendants Motion to Dismiss must be granted.
23                                            III.   CONCLUSION
24           Based on the authorities discussed herein, Defendant PLACER ARC respectfully requests
25    the order of the Court granting its Motion to Dismiss, without leave to amend.
26    ///
27    ///
28    ///

                                                      8
                                              MOTION TO DISMISS
     Case 2:19-cv-00068-KJM-CKD Document 11 Filed 03/28/19 Page 11 of 12
 1    DATED: March 28, 2019              LEVANGIE LAW GROUP
 2

 3                                       By:
                                               JEFFERY C. LONG
 4                                             Attorneys for Defendant
                                               PLACER ARC
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                            9
                                     MOTION TO DISMISS
     Case 2:19-cv-00068-KJM-CKD Document 11 Filed 03/28/19 Page 12 of 12
 1    Kimiko v. Alta California Regional Center
      United States District Court Eastern District of California 2:19-cv-00068-KJM-CKD
 2

 3                                        PROOF OF SERVICE
 4            I, the undersigned, declare that I am, and was at the time of service of the papers herein
      referred to, over the age of 18 years and not a party to the within action or proceeding. My
 5    business address is 2021 N Street, Sacramento, California, 95811, which is located in the county
      in which the within-mentioned service occurred.
 6
      On this date, I served the following document(s): NOTICE OF MOTION AND MOTION TO
 7    DISMISS        PLAINTIFF’S        COMPLAINT        PURSUANT   TO    RULE  12(b)(6);
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF; and to
 8    each addressee named below:
 9    Richard Ruderman
      Ruderman & Knox, LLP
10    1300 National Drive, Ste. 120
      Sacramento, CA 95834
11    rick@rudermanknox.com
      Telephone: (916 563-0100
12    Fax: (916) 563-0114
      ATTORNEY FOR PLAINTIFF
13

14    [X]    (EFC) A true copy of said document(s) was/were e-filed with the U.S. District Court,
             Eastern District of California. Once e-filed, these documents are transmitted through the
15           court’s ECF server to the interested parties to this action.
16           Executed on March 28, 2019, at Sacramento, California.
17           I declare under penalty of perjury, under the laws of the State of California, that the
      foregoing is true and correct.
18

19
                                                   Holly Marquard
20

21

22

23

24

25

26

27
28

                                                     10
                                              MOTION TO DISMISS
